      Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 1 of 31 PageID #:31



                        UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF ILLINOIS
                              EASTERN DIVISION

 ADRIAN COSS and MARIBEL OCAMPO,
 individually and on behalf of a class of
 similarly situated individuals,                     Case No. 1:21-cv-00764

             Plaintiffs,                          Judge Harry D. Leinenweber

 v.                                               (related to 1:21-cv-00748 pending
                                                  before the Honorable Rebecca R.
 MIDLAND CREDIT MANAGEMENT, INC.,                 Pallmeyer)

             Defendant.                               JURY TRIAL DEMANDED

                    FIRST AMENDED CLASS ACTION COMPLAINT

       NOW comes Plaintiffs ADRIAN COSS and MARIBEL OCAMPO, individually and on

behalf of a class of similarly situated individuals, by and through his undersigned

attorneys, and complaining as to the conduct of Defendant MIDLAND CREDIT

MANAGEMENT, INC., asserts the following claims:

                            I. Jurisdiction, Parties and Venue

       1.     This civil action arises under and is brought pursuant to the FDCPA and

subject matter jurisdiction is conferred upon this Court by 15 U.S.C §1692, as well as

28 U.S.C. §§1331 and 1337, as the action arises under the laws of the United States.

       2.     Plaintiffs ADRIAN COSS (“Plaintiff Coss”) and MARIBEL OCAMPO

(“Plaintiff Ocampo”) (collectively as “Plaintiffs”) are both citizens of the State of Illinois

and both reside in this Judicial District.

       3.     Plaintiffs bring this action for damages pursuant to the Fair Debt

Collection Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq.

       4.     Defendant MIDLAND CREDIT MANAGEMENT, INC. (“Defendant” or

“Midland”) is incorporated in the State of Kansas and maintains its principal place of

business at 3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.


                                              1
     Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 2 of 31 PageID #:32



       5.     Venue is proper pursuant to 28 U.S.C. §1391 as Defendant conducts

substantial debt collection business in this judicial district and the subject collection

letters and envelopes used to mail the collection letters were sent to Plaintiffs’ residential

address which is located within this judicial district.

                II.    Background Facts Related to Defendant’s Conduct

       6.     This Civil Action arises out of Defendant’s attempts to collect from

Plaintiffs consumer based credit card debts that were allegedly incurred by (a) Plaintiff

Coss in relation to (i) a Menards branded credit card and a (ii) Walmart Rewards branded

credit card where both credit cards were issued to Plaintiff Coss by Capital One, N.A.

and (b) Plaintiff Ocampo in relation to a (i) Cabalas Club Classic branded credit card

that was issued to her by Capital One Bank (USA), N.A. and (ii) a Menards branded

credit card issued to her by Capital One, N.A. (at times the “Subject Debts”).

       7.     The Subject Debts were incurred for personal, family and household

purposes as the term “debt” is defined by Section 1692a(5) of the FDCPA.

       8.     Plaintiff Coss made payments to attempt pay off his Debts, but lost his job

and got behind on payments. Plaintiff Ocampo also made payments to attempt pay off

her Debts, but her ability to do so was impacted by -

       9.     Defendant is a “debt collector” as defined Section 1692a(6) of the FDCPA,

because it regularly uses the mail and/or the telephone to collect, or attempt to collect,

delinquent consumer accounts, including efforts to collect the Subject Debts by and

through written communications, including mailing collection letters to the Plaintiffs

inside of envelopes marked with the words TIME SENSITIVE DOCUMENT”. Defendant

also attempted to collect the to collect the Subject Debts by mailing collection letters to

the Plaintiffs inside of envelopes marked with the words “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED”


                                              2
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 3 of 31 PageID #:33



      10.    Defendant’s website describes itself as follows:

             Midland Credit Management (MCM) connects with consumers every day
             to help resolve past-due debts. We specialize in servicing accounts that
             have fallen behind and have been charged off by the lender. When
             lenders close these accounts, they often sell them to companies like
             MCM.

             If you’ve heard from us, your lender has probably charged off one of your
             accounts and sold it to us. MCM enjoys longstanding relationships with
             major financial institutions and retailers across the country.

https://www.midlandcredit.com/who-is-mcm/

      11.    Defendant “is a subsidiary of Encore Capital Group, which is a public

company traded on the NASDAQ stock exchange as ECPG.”

      12.    On information and belief, pursuant to Defendant’s customary business

practice, a related entity, Midland Credit Funding, LLC (“Midland Funding”), purchased

the Subject Debts from Capital One, N.A. and Capital One Bank (USA), N.A.

      13.    Midland Funding is a debt buyer and is one of the largest debt buyers in

the United States.

      14.    According to a website operated by Defendant:

             Midland Funding, LLC is one of the nation’s largest owners of unpaid
             debts. Midland Funding owns accounts that have been charged off by the
             original lender.

             Charge offs happen after a lender doesn’t receive payments for a period of
             time or payments are less than the minimum amount due. Lenders then
             close these accounts and sell them to companies like Midland Funding or
             MCM.

https://www.midlandcredit.com/who-is-mcm/midland-funding-llc/

      15.    Defendant explains its relationship with Midland Funding as follows:

             Midland Credit Management services accounts owned by Midland Funding
             and accounts owned by MCM.

https://www.midlandcredit.com/who-is-mcm/midland-funding-llc/




                                           3
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 4 of 31 PageID #:34



      16.       On November 2, 2020, Encore Capital, Defendant’s parent company,

reported the following “Third Quarter 2020 Financial Results”:

               GAAP net income up 41% to $55 million, or $1.72 per share

               Non-GAAP adjusted net income up 42% to $74 million, or $2.31 per share

               Global collections grew 8% to a record $540 million

               Estimated Remaining Collections (ERC) grew 15% to a record $8.5 billion

See, press release entitled “Encore Capital Group Announces Third Quarter 2020

Financial Results”, found at https://encorecapital.gcs-web.com/static-files/8367294e-

1d58-42bc-a1a8-dbd3b77b982a (last viewed on 2/10/21).

      17.       Ashish Masih, Encore Capital Group’s President and Chief Executive Offer

Midland’s has publically referred to recently enacted rules published by the Consumer

Financial Protection Bureau (“CFPB”) that govern debt collection practices. According to

Encore Capital Group’s website:

            “The CFPB’s new industry rules, released last week as expected, provide much
            needed clarity and create uniformity in the fair treatment of U.S. consumers in debt
            collection. The new rules are largely consistent with those proposed eighteen months
            ago and, as a result, we are well prepared to fully implement them with no significant
            incremental operational changes. Through these new rules, we remain very much
            aligned with the CFPB’s goal of making consumer financial markets work for
            consumers, responsible providers, and the economy as a whole,” added Masih.


See, press release entitled “Encore Capital Group Announces Third Quarter 2020

Financial Results”, found at https://encorecapital.gcs-web.com/static-files/8367294e-

1d58-42bc-a1a8-dbd3b77b982a (last viewed on 2/10/21).

      18.       As recently as September 8, 2020, the Consumer Financial Protection

Bureau (“CFPB”) sued Defendant and Midland Funding in the Southern District of




                                                    4
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 5 of 31 PageID #:35



California for violating the FDCPA. See, Complaint, ECF #1 in 3:20-cv-01750-GPC-

KSC.1 According to the CFPB’s press release:

             The Bureau’s complaint, filed in federal district court in the
             Southern District of California, specifically alleges that since
             September 2015, Encore and its subsidiaries violated the consent
             order by suing consumers without possessing required
             documentation, using law firms and an internal legal department
             to engage in collection efforts without providing required
             disclosures, and failing to provide consumers with required loan
             documentation after consumers requested it. The Bureau also
             alleges that the companies violated the consent order, the CFPA,
             and the FDCPA by suing consumers to collect debts even though
             the statutes of limitations had run on those debts and violated the
             consent order by attempting to collect on debts for which the
             statutes of limitations had run without providing required
             disclosures. The Bureau further alleges that the companies violated
             the CFPA by failing to disclose possible international-transaction
             fees to consumers, thereby effectively denying consumers an
             opportunity to make informed choices of their preferred payment
             methods. The Bureau also alleges that each violation of the consent
             order constitutes a violation of the CFPA.

See the CFPB’s Press Release hosted at https://www.consumerfinance.gov/about-

us/newsroom/cfpb-sues-debt-collectors-and-debt-buyers-encore-capital-group-et-al/

      19.    Defendant routinely collects consumer debts owned by Midland Funding.

      20.    Defendant also purchases defaulted consumer debts from original

creditors and from other debt buyers.

      21.    Defendant acted as debt collector in attempting to collect Subject Debts.

      22.    Defendant claims that it is the current owner of Subject Debts.

      23.    Each Plaintiff is a “consumer” as defined by § 1692a(3) of the FDCPA.

      24.    Defendant’s efforts to adhere to certain requirements of the FDCPA

plausibly suggest that Defendant regarded each of the Subject Debts to be a “debt” as

this term is defined by Section 1692a(5) of the FDCPA.



1
 The Complaint can be found at https://files.consumerfinance.gov/f/documents/cfpb_encore-
capital-group-et-al_complaint_2020-08.pdf

                                            5
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 6 of 31 PageID #:36



                             III.    Summary of the FDCPA

      25.    Section 1692of the FDCPA contains “Congressional findings” and a

“declaration of purpose” and states as follows:

             (a) Abusive practices
             There is abundant evidence of the use of abusive, deceptive, and
             unfair debt collection practices by many debt collectors.
             Abusive debt collection practices contribute to the number of
             personal bankruptcies, to marital instability, to the loss of jobs,
             and to invasions of individual privacy.
             (b) Inadequacy of laws
             Existing laws and procedures for redressing these injuries are
             inadequate to protect consumers.
             (c) Available non-abusive collection methods
             Means other than misrepresentation or other
             abusive debt collection practices are available for the effective
             collection of debts.
             (d) Interstate commerce
             Abusive debt collection practices are carried on to a substantial
             extent in interstate commerce and through means and
             instrumentalities of such commerce. Even where
             abusive debt collection practices are purely intrastate in
             character, they nevertheless directly affect interstate commerce.
             (e) Purposes
             It is the purpose of this subchapter to eliminate
             abusive debt collection practices by debt collectors, to insure that
             those debt collectors who refrain from using
             abusive debt collection practices are not competitively
             disadvantaged, and to promote consistent State action to
             protect consumers against debt collection abuses.

See,15 U.S.C. § 1692.

      26.    One purpose of the FDCPA was to address “the use of abusive, deceptive,

and unfair debt collection practices by many debt collectors.” 15 U.S.C. § 1692(a).

      27.    In enacting the FDCPA, Congress determined that “[a]busive debt

collection practices contribute to” societal harms, include increasing “the number of

personal bankruptcies,” “marital instability,” “the loss of jobs,” and “invasions of

individual privacy.” 15 U.S.C. § 1692(a).

                                            6
     Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 7 of 31 PageID #:37



       28.      Congress determined that “[e]xisting laws … are inadequate to protect

consumers” and that “[m]eans other misrepresentation or other abusive debt collection

practices are available for the effective collection of debts.” 15 U.S.C. §§ 1692(b)-(c).

       29.      The FDCPA provides that “[m]eans other than misrepresentation or other

abusive debt collection practices are available for the effective collection of debts.” 15

U.S.C. § 1692(c).

       30.      The   FDCPA      protects   ethical   collectors   from   being   competitively

disadvantaged. 15 U.S.C. § 1692(e).

       31.      As described below, Defendant has violated the prohibitions of Sections

1692e and 1692f(8) of the FDCPA to gain a competitive advantage over other debt

collectors that attempt to collect charged-off consumer credit card debts that have been

sold by the original creditor.

       IV.      Additional Background Facts Supporting Each Cause of Action

       32.      Section 1692f(8) of the FDCPA which prohibits a debt collector from:

                Using any language or symbol, other than the debt collector’s
                address, on any envelope when communicating with
                a consumer by use of the mails or by telegram, except that
                a debt collector may use his business name if such name does
                not indicate that he is in the debt collection business.

       33.      On January 21, 2020, the Seventh Circuit in Preston v. Midland Credit

Mgmt., 948 F.3d 772 (7th Cir. 2020) held that MCM violated 1692f(8) of the FDCPA by

placing the phrase “TIME SENSITIVE DOCUMENT” on an envelope used to transmit a

collection letter. According to the court:

             On Midland's motion, the district court dismissed the complaint. The
             district court noted that the plain language of § 1692f(8) prohibited any
             writing on the envelope, but nevertheless concluded that there was a
             benign-language exception to the statutory language.
                                                ***
             We conclude that the language of § 1692f(8) is clear, and its application
             does not lead to absurd results. To the contrary, the prohibition of any

                                                7
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 8 of 31 PageID #:38



            writing on an envelope containing a debt collection letter represents a
            rational policy choice by Congress. Consequently, we conclude that the
            district court erred in dismissing Mr. Preston's claim under § 1692f(8).
                                              ***
            On its face, the prohibition is clear: use of any language or symbol on
            an envelope, except for the debt collector's name (if it does not indicate
            that the collector is in the business of debt collection) and the debt
            collector's address, violates subsection (8).
                                              ***
            The statutory language does, in fact, prohibit debt collectors from
            sending communications to consumers in envelopes bearing symbols
            that are indicative of debt collection. The language of the statute simply
            draws a clear line to ensure that consumers' rights are not lost in the
            interpretation of more subtle language.

                                              ***
            Turning to the facts here, there is no question that the language "TIME
            SENSITIVE DOCUMENT" appears on the envelope enclosing a
            communication to a consumer. It is equally apparent that the language
            at issue does not fall within the itemized exception set forth in
            subsection (8): It is not Midland's name nor its address. The inclusion
            of this phrase thus violates § 1692f(8), and the district court erred in
            dismissing the claim set forth in Count I of Mr. Preston's complaint.

Preston, 948 F.3d 776-77, 781, 783-84 (emphasis in original).

      34.      In order to gain a competitive advantage over other debt collectors, and in

defiance of the prohibitions set forth by Section 1692f(8) of the FDCPA, Defendant sends

collection letters to consumers in this judicial district inside of envelopes marked with

the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED”.

      35.      The competitive advantage that Defendant gains by using envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” is that Defendant knows that consumers are

more likely to open the envelopes marked with these words than envelopes that do not

contain these words.




                                              8
     Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 9 of 31 PageID #:39



       36.    Defendant knows that by enclosing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED, ATTENTION REQUESTED”, consumers are more likely read the enclosed

letter and pay the subject debt – than if the letter was sent in a plain envelope.

       37.    Defendant knows that by enclosing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” or “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED”, consumers are more likely read the enclosed

letter and call or otherwise interact with Defendant regarding the subject debt.

       38.    This form of interaction leads to confirmation that the consumer can be

reached via mail or phone, and this leads to additional communications and pressure

tactics to cause the responding consumer to pay the subject debts.

       39.    Defendant has determined that it collects more money from consumers

when it sends letters enclosed within envelopes marked with the words, “TIME

SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED”, notwithstanding the fact that Section 1692f(8) of the FDCPA prohibits

this type of wording.

       40.    Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes to mail

collection letters to consumers was undertaken to gain a competitive advantage over

debt collectors.

       41.    Defendant’s use of the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes to mail

collection letters to consumers violated Section 1692f(8) of the FDCPA.

       42.    As explained by Defendant’s counsel during oral argument in the case of

Preston v. Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020), Defendant’s use of the


                                            9
       Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 10 of 31 PageID #:40



words “TIME SENSITIVE DOCUMENT” on envelopes to mail collection letters to

consumers was done with the express purpose of drawing consumers’ attention of the

contents of the envelopes.2

         43.    The same attorney that represented Midland during oral arguments in

Preston v. Midland Credit Mgmt. was featured on a television program entitled “Debt

Buyers: Last Week Tonight With John Oliver”.

         44.    The      “Debt       Buyers”       episode       is      hosted       at

https://www.youtube.com/watch?v=hxUAntt1z2c (last viewed on 2/11/2021).

         45.    As depicted in the episode of “Debt Buyers” and as documented on the

following pages by and through screen captures of the episode, Midland’s defense in the

case of Preston v. Midland conveyed a different message to attorneys and debt buyers

attending a buying conference where he rhetorically asked the audience members,

“Who’s going to read and understand these words on this letter?”:




         46.    The “Debt Buyers” episode has over 16,400,000 views:




2
    See, http://media.ca7.uscourts.gov/sound/2019/dl.18-3119.18-3119_05_29_2019.mp3


                                            10
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 11 of 31 PageID #:41




       47.    Judge David F. Hamilton referred to the “Debt Buyers” episode during oral

argument in Steffek v. Client Services, Inc., 948 F.3d 761 (7th Cir. 2020).3

       48.    As depicted by the above YouTube link and the below screen capture,

Midland’s attorney answered his question by stating “[t]he unsophisticated consumer?”:




       49.    As depicted by the above YouTube link and the screen captures on the

following page, Midland’s counsel offered his opinion as to the level of sophistication of

the consumers that Midland targets, where asked whether debt collectors using

legislative or court-mandated disclosures regarding time-barred debts did not negatively

impact collection efficiencies:




3
 http://media.ca7.uscourts.gov/sound/2019/gw.19-1491.19-1491_12_11_2019.mp3 (at
10:40 min. mark).


                                           11
Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 12 of 31 PageID #:42




                                    12
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 13 of 31 PageID #:43




       50.    As depicted by the above YouTube link and the below screen capture,

before Midland’s counsel answered his own question, he said “I am sure nobody wants

to raise their hand and say”:




       51.    As depicted by the above YouTube link and the screen captures on the

following page, Midland’s counsel answered his own question by saying he did not

believe that mandated disclosures regarding time-barred debts impacted collection

efficiencies based upon depositions that he had taken of plaintiffs and stating, “I depose

these plaintiff in these lawsuits, and they don’t even read the letter”:




                                            13
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 14 of 31 PageID #:44




      52.       At this point in the episode Mr. Oliver swore in response to what Midland’s

counsel said.

                          V. Defendant’s Collection Activities

      53.       Within the past year, Defendant sent Plaintiffs numerous collection letters

in an attempt to collect the Subject Debts.

      54.       At least one of the envelopes that Defendant used to send the subject

collection letters were mailed to Plaintiffs inside of envelopes that contained the words

“TIME SENSITIVE DOCUMENT” on its exterior in bold font.

      55.       At least one of the envelopes that Defendant used to send collection letters

to Plaintiffs were mailed to Plaintiffs inside of envelopes that contained the words


                                              14
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 15 of 31 PageID #:45



“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its exterior in

embossed (raised) lettering.

      56.    When Plaintiffs observed the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, their attention was

immediately drawn to these words.

      57.    Defendant’s unlawful use of the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on its envelopes

created a false sense of urgency for Plaintiffs who were both struggling to pay down their

debts after encountering financial difficulties beyond their control.

      58.    Defendant used the words “TIME SENSITIVE DOCUMENT” and

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”, as opposed to using

plain envelopes, because Defendant knew that consumers like Plaintiffs would be drawn

to these words, and thus more likely to open the envelopes and contact Defendant about

the contents of the enclosed letters.

      59.    As a result of the “TIME SENSITIVE DOCUMENT” disclosure on the face

of the subject envelopes, Plaintiffs immediately opened the collection letter to determine

why Defendant designated the enclosed collection letter as being “TIME SENSITIVE”.

      60.    Plaintiffs’ reaction to reading the words on the envelope was consistent

with Defendant’s intentions.

      61.    Reading the words “TIME SENSITIVE DOCUMENT” caused Plaintiffs to

worry about the contents of the enclosed letter, as they were both concerned about the

so-called “TIME SENSITIVE” nature of the enclosed collection letter.

      62.    Plaintiffs’ reaction to reading the words on the envelope was consistent

with Defendant’s intentions.




                                            15
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 16 of 31 PageID #:46



      63.      Plaintiffs immediately grew nervous and anxious to learn the contents of

the letter that was contained within the so-called time “TIME SENSITIVE” nature of the

enclosed collection letter. This response was consistent with Defendant’s intentions.

      64.      After Plaintiffs opened the so-called “TIME SENSITIVE DOCUMENT”

envelopes, they were anxious, frustrated and distressed to after being confused and

mislead as to whether the collection letter truly contained “time sensitive” materials or

disclosures.

      65.      As a result of the “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED” disclosure on the face of the subject envelopes, Plaintiffs immediately

opened the collection letter to determine why Defendant designated the enclosed

collection letters as being and “IMPORTANT DOCUMENT” which was marked with the

words “ATTENTION REQUESTED”.

      66.      Plaintiffs’ reaction to reading the words on the envelope was consistent

with Defendant’s intentions.

      67.      Reading the words “IMPORTANT DOCUMENT ENCLOSED ATTENTION

REQUESTED” caused Plaintiffs to worry about the contents of the enclosed collection

letter, as he was concerned to learn why the “IMPORTANT” nature of the enclosed

collection letter and why Defendant wrote “ATTENTION REQUESTED” on the face of the

envelope.

      68.      Plaintiffs’ reaction to reading the words on the envelope was consistent

with Defendant’s intentions.

      69.      After   Plaintiffs   opened   the   so-called   “IMPORTANT   DOCUMENT

ENCLOSED” envelopes, they were anxious, frustrated and distressed after being

confused and mislead as to whether the collection letter truly contained “important”

materials or disclosures.


                                             16
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 17 of 31 PageID #:47



       70.    To embarrass Plaintiffs and cause them to pay the Subject Debts,

Defendant used the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” on envelopes because it knew that

third-parties would recognize Defendant’s return and understand that the enclosed

letters related to discharged debts.

       71.    Further, Defendant’s unlawful use of the words “TIME SENSITIVE

DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” on

its envelopes caused third-parties to realize that Plaintiffs owed money to a debt collector

where the Subject Debts –based upon the specific words chosen by Defendant - informed

third-parties that Plaintiffs owed a debt that was “TIME SENSITIVE” in nature and that

an “IMPORTANT DOCUMENT [WAS] ENCLOSED” was enclosed which required

Plaintiffs’ “ATTENTION”.

       72.    None of the collection letters that Defendant mailed to Plaintiffs truly

contained any “time sensitive document” because it was Defendant’s practice to

continually offer similar discounted payment options.

       73.    The fact that Defendant would repeatedly renew discounted payment

options was not known to Plaintiffs when they first read letters that were mailed to them

inside of envelopes marked with the words “TIME SENSITIVE DOCUMENT”.

       74.    The fact that Defendant would repeatedly renew discounted payment

options was not known to Plaintiffs when they first read letters that were mailed to them

inside of envelopes marked with the words “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED”.

       75.    None of the enclosed collection letters contained an “important document”

because it was Defendant’s practice to continually offer similar discounted payment

options.


                                            17
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 18 of 31 PageID #:48



      76.    Plaintiffs’ reactions to the envelopes and letters were consistent with

Defendant’s intentions.

      77.    Plaintiffs were subjected to deceptive and misleading conduct by

Defendant which materially impacted and shaped their reactions and course of conduct

in response to Defendant’s collection efforts.

      78.    For example, as a result of Defendant using the words “TIME SENSITIVE

DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”,

on more than one occasion, Plaintiffs attempted to collect funds necessary to pay down

the Subject Debts – at the expense of not paying down other debts which may have been

more “time sensitive” or “important” than the Subject Debts.

      79.    As a result of receiving the above unlawful communications from

Defendant, Plaintiff Coss retained and paid the undersigned counsel to bring legal action

against Defendant on his behalf and on behalf of Plaintiff Campos.

      80.    Defendant’s conduct also posed a material risk of harm to the interests

protected by the FDCPA, including Plaintiffs’ interest in receiving truthful and accurate

information regarding Defendant’s collection efforts and the truthful nature of each of

the Subject Debts.

      81.    Over time, Defendant continued to send the same form letters to Plaintiffs,

but in mailing the letters, Defendant no longer mailed the letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED”.

      82.    In sending the same form letters inside of plain envelopes, Defendant has

undermined the so-called “TIME SENSITIVE” nature of the previously mailed letters.




                                            18
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 19 of 31 PageID #:49



       83.   Similarly, In sending the same form letters inside of plain envelopes,

Defendant has undermined the so-called “IMPORTANT” nature of the previously mailed

letters.

       84.   Persons unrelated to Plaintiffs observed that Plaintiffs had been mailed

collections letters inside of envelopes marked with the words “TIME SENSITIVE

DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED”

and these improper disclosures violated Plaintiffs’ privacy and caused Plaintiffs to suffer

from embarrassment.

       85.   Defendant’s actions only served to stress out and embarrass Plaintiffs and

force them to open the subject envelopes for the purpose of increasing the likelihood

with which Defendant would be able to obtain money from them.

       86.   Prior and subsequent collection letters merely offered the same discounted

payment offers despite the fact that Defendant likely bought the Subject Debts for less

than 10% of the amount allegedly owed.

       87.   As a result of Defendant’s purposeful and knowing conduct, Plaintiffs

suffered concrete harm as a result of Defendant’s actions, in the form of confusion,

aggravation, embarrassment and emotional distress.

       88.   Defendant’s conduct also violated one of the FDCPA’s identified interests

in ensuring that otherwise compliant debt collectors are not disadvantaged in the

marketplace through unlawful conduct.

       89.   Defendant’s widespread practice of sending form collection letters and

form envelopes to Plaintiffs satisfy the elements numerosity, commonality and typicality

as more than forty consumers living in the confines of this judicial district were sent

form collection letters where the collection letters repeated the same discounted

payment offers and the letters were sent inside of form envelopes marked with the words


                                            19
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 20 of 31 PageID #:50



“TIME SENSITIVE DOCUMENT” and/or “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED”. See FRCP 23(a)(1)-(3).

       90.     The claims of Plaintiff Coss are typical of the claims of the absent class

members who originally owed debts to Capital One, N.A., and in particular, with regard

to Menards and Walmart Rewards branded credit cards.

       91.     The claims of Plaintiff Ocampo are typical of the claims of the absent class

members who originally owed debts to Capital One, N.A. in relation to Menards and

Walmart Rewards branded credit cards.

       92.     The claims of Plaintiff Ocampo are typical of the claims of the absent class

members who originally owed debts to Capital One Bank (USA), N.A. in relation to

Cabelas Club Classic branded credit cards.

       93.     Plaintiffs and their counsel will fairly and adequately protect the interests

of the proposed class members. Counsel for Plaintiffs was lead counsel in Preston v.

Midland Credit Mgmt., 948 F.3d 772 (7th Cir. 2020) where the Seventh Circuit Court of

Appeals held that Defendant violated Section 1692f(8) of the when it mailed collection

letters inside of envelopes marked with the words “TIME SENSITIVE DOCUMENT”.

       94.     Questions of law or fact common to class members predominate over any

questions affecting only individual members, and that a class action is superior to other

available methods for fairly and efficiently adjudicating the controversy where Rule 23(b

will assist class members in obtaining relief. See, e.g., Pierre v. Midland Credit Mgmt.,

2017 U.S. Dist. LEXIS 61107, *29 (N.D. Ill. April 21, 2017) (“[A]llowing the action to

proceed on a class wide basis aligns with both the purpose of class actions (incentivizing

aggregation of claims where little incentive to sue individually would otherwise exist)

and the purpose of the FDCPA (protecting consumers from abusive debt collection

practices).”


                                             20
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 21 of 31 PageID #:51



       95.   The proposed members in Counts IV and V are defined as: (a) individuals

with mailing addresses located within the confines of the Seventh Circuit who, within

one year of the filing of this First Amended Complaint were mailed collection letters

inside of envelopes marked with the words “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” or “TIME SENSITIVE DOCUMENT” where (b) the individuals

took out credit card debts in relation to Menards and Walmart Rewards branded credit

cards issued by Capital One, N.A. and credit card debts in relation to Cabelas Club

Classic branded credit cards issued by Capital One Bank (USA), N.A.

       96.   The proposed members in Counts I, II and III are defined as: (a) individuals

with mailing addresses located within the confines of the Seventh Circuit who, within

one year of the filing of this First Amended Complaint were mailed collection letters

inside of envelopes marked with the words “TIME SENSITIVE DOCUMENT” or

“IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” where the enclosed

collection letters did not convey any truly “time sensitive” or “important document” or

where the same form letters were later mailed to the individual inside of plain envelopes

where (b) the individuals took out credit card debts in relation to Menards and Walmart

Rewards branded credit cards issued by Capital One, N.A. and credit card debts in

relation to Cabelas Club Classic branded credit cards issued by Capital One Bank (USA),

N.A.

       97.   Accordingly, consistent with FRCP 23(b)(3)(D), the proposed class action

claims are narrowly tailored to focus on the terms of the cardholder agreements with

the original creditor, Capital One N.A. See, e.g., Pierre v. Midland Credit Mgmt., 2017

U.S. Dist. LEXIS 61107, *12, *24-*26 (N.D. Ill. April 21, 2017)(“Midland argues that

Pierre's proposed class is not identifiable because individualized inquiries are necessary

to determine whether members are subject to arbitration clauses and class action


                                           21
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 22 of 31 PageID #:52



waivers vis-à-vis agreements with their original creditors. However, identifiability

concerns whether each potential class member falls within the class based on objective

criteria. Midland's invocation of the need for individualized inquiries is more properly

directed to predominance and, as such, the Court engages it in the Rule 23(b)(3) portion

of this opinion. *** Midland argues that mandatory arbitration provisions and class

action waivers in many putative class members' original credit agreements necessitate

individualized inquiries to determine whether each class member has an actionable

claim. Midland points to sample credit agreements from, for example, Chase Bank and

Citi Bank that contain such provisions, and avers that as many as one-third of potential

class members are subject to similar legal bars to recovery in this action. Alternatively,

Midland   clothes   its   prior   statute-of-limitations   and   typicality   arguments   in

predominance garb, suggesting that the potential for plaintiffs with time-barred or

actual damages claims leads to predominance of individualized issues. Leaving aside

the threshold authentication issue of whether the Court can even take judicial notice of

the attached sample credit agreements, the Court finds them irrelevant to predominance

here. Midland Funding LLC, not Midland, is the assignee and owner of putative class

members' underlying debt obligations. Thus, the benefits of any class action waiver or

arbitration provision contained in underlying credit agreements do not redound to

Midland. In this action, Pierre is suing Midland for violations of the FDCPA arising out

of its conduct as a debt servicer; it is suing neither Midland Funding LLC nor any entity

that was a party to the credit agreements containing the alleged class action waivers or

mandatory arbitration provisions. Contrary to Midland's wrongheaded proclamation,

the potential existence of such provisions in class members' underlying credit

agreements does not necessitate individualized inquiries to determine eligibility to




                                             22
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 23 of 31 PageID #:53



participate in this suit. Rather, "these inquiries are unnecessary to resolution of

Plaintiff's claim.") (internal citations omitted).

       98.     To the extent possible, the time-period of the class shall extend back more

than one year from the filing of this First Amended Complaint to encompass the tolling

of the applicable statute of limitations as a result of any previously filed class action

complaint where the class members were defined as card holders of debts originally

owed to Capital One, N.A. and/or Capital One Bank (USA), N.A.

       99.     Plaintiffs reserves the right to expand the scope of the above class

definitions.

                                  VI.    Causes of Action

                 Count I – Violations of Section 1692e of the FDCPA

       100.    Plaintiffs ADRIAN COSS and MARIBEL OCAMPO, individually and on

behalf of a class of similarly situated individuals, repeat and re-allege paragraphs 1

through 99 as though fully set forth herein.

       101.    The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from

using “any false, deceptive, or misleading representation or means in connection with

the collection of any debt.

       102.    Defendant violated §1692e when it used deceptive means to collect and/or

attempt to collect the subject debt. Specifically, it was deceptive for Defendant to

implicitly represent that it could include the words “TIME SENSITIVE DOCUMENT”

and “IMPORTANT DOCUMENT ENCLOSED ATTENTION REQUESTED” printed on an

envelope containing a collection letter that was not inherently time-sensitive in nature.

       103.    The FDCPA specifically prohibits debt collectors from including this type

of language on its envelopes, thus Defendant acted deceptively by including it in clear

violation of the FDCPA.


                                              23
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 24 of 31 PageID #:54



       104.   As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted false, deceptive, or

misleading representations or means in connection with the collection of the Subject

Debts - where the discounted payment options set forth on the enclosed collection letters

were not inherently time-sensitive in nature in light of similar discounted payment offers

that Defendant would later mail to Plaintiffs.

       105.   Defendant’s practice of mailing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” constituted false, deceptive, or misleading

representations or means in connection with the collection of the Subject Debts - where

the discounted payment options set forth on the enclosed collection letters were not

inherently time-sensitive in nature in light of the fact that identical form letters were

also mailed to Plaintiffs over time inside of plain envelopes.

       106.   For the above reasons, Defendant’s conduct in attempting to collect the

Subject Debts by mailing discounted payment letters inside of envelopes marked with

the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” violated § 1692e.

   WHEREFORE, Plaintiffs COSS and OCAMPO respectfully request that this

Honorable Court enter judgment in their favor as follows:

              a. Declaring that the practices complained of herein are unlawful;

              b. Awarding Plaintiffs statutory damages of $1,000.00 as provided under
                 15 U.S.C. §1692k(a)(2)(A);

              c. Awarding class members statutory damages as provided under 15
                 U.S.C. §1692k(a)(2)(B);

              d. Awarding Plaintiffs actual damages as provided by 15 U.S.C.
                 §1692k(a)(1));

                                            24
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 25 of 31 PageID #:55




             e. Awarding Plaintiffs costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k(a)(3);

             f. Enjoining Defendant from further contacting Plaintiff; and

             g. Awarding any other relief as this Honorable Court deems just and
                appropriate.

              Count II – Violations of Section 1692e(2) of the FDCPA

      107.   Plaintiffs ADRIAN COSS and MARIBEL OCAMPO, individually and on

behalf of a class of similarly situated individuals, repeat and re-allege paragraphs 1

through 99 as though fully set forth herein.

      108.   Section 1692e(2), prohibits a debt collector from engaging in any “false

representation of – (A) the character, amount or legal status of any debt[.]”

      109.   Specifically, Defendant engaged in a “false representation” when it

included the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes that were used to mail collection

letters that was not inherently time-sensitive in nature.

      110.   As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT        ENCLOSED       ATTENTION         REQUESTED”      constituted    a   “false

representation” of the character, amount and/or legal status of the Subject Debts -

where the discounted payment options set forth on the enclosed collection letters were

not inherently time-sensitive in nature in light of similar discounted payment offers that

Defendant would later mail to Plaintiffs.

      111.   Defendant’s practice of mailing collection letters inside of envelopes

marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” constituted a “false representation” of                 the

character, amount and/or legal status of the Subject Debts - where the discounted

                                            25
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 26 of 31 PageID #:56



payment options set forth on the enclosed collection letters were not inherently time-

sensitive in nature in light of the fact that identical form letters were also mailed to

Plaintiffs over time inside of plain envelopes.

       112.   For the above reasons, Defendant’s conduct in attempting to collect the

Subject Debts by mailing discounted payment letters inside of envelopes marked with

the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” violated § 1692e(2)(A).

   WHEREFORE, Plaintiffs COSS and OCAMPO respectfully request that this

Honorable Court enter judgment in their favor as follows:

              a. Declaring that the practices complained of herein are unlawful;

              b. Awarding Plaintiffs statutory damages of $1,000.00 as provided
                 under 15 U.S.C. §1692k(a)(2)(A);

              c. Awarding class members statutory damages as provided under
                 15 U.S.C. §1692k(a)(2)(B);

              d. Awarding Plaintiffs actual damages as provided by 15 U.S.C.
                 §1692k(a)(1));

              e. Awarding Plaintiffs costs and reasonable attorney fees as
                 provided under 15 U.S.C. §1692k(a)(3);

              f. Enjoining Defendant from further contacting Plaintiff; and

              g. Awarding any other relief as this Honorable Court deems just
                 and appropriate.


              Count III – Violations of Section 1692e(10) of the FDCPA

       113.   Plaintiffs ADRIAN COSS and MARIBEL OCAMPO, individually and on

behalf of a class of similarly situated individuals, repeat and re-allege paragraphs 1

through 99 as though fully set forth herein.




                                            26
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 27 of 31 PageID #:57



       114.   Section §1692e(10) prohibits a debt collector from using “any false,

deceptive, or misleading representation or means in connection with the collection of

any debt.

       115.   Specifically, Defendant engaged in false, deceptive, or misleading

representation or means in connection with the collection of the Subject Debts when it

included the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT

ENCLOSED ATTENTION REQUESTED” on envelopes that were used to mail collection

letters that was not inherently time-sensitive in nature.

       116.   As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted a false, deceptive, or

misleading representation or means in connection with the collection of the Subject

Debts – where the discounted payment options set forth on the enclosed collection

letters were not inherently time-sensitive in nature in light of similar discounted

payment offers that Defendant would later mail to Plaintiffs.

       117.   As set forth above, Defendant’s practice of mailing collection letters inside

of envelopes marked with the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT

DOCUMENT ENCLOSED ATTENTION REQUESTED” constituted a false, deceptive, or

misleading representation or means in connection with the collection of the Subject

Debts – where the discounted payment options set forth on the enclosed collection

letters were not inherently time-sensitive in nature in light of the fact that identical form

letters were also mailed to Plaintiffs over time inside of plain envelopes

       118.   For the above reasons, Defendant’s conduct in attempting to collect the

Subject Debts by mailing discounted payment letters inside of envelopes marked with




                                             27
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 28 of 31 PageID #:58



the words “TIME SENSITIVE DOCUMENT” and “IMPORTANT DOCUMENT ENCLOSED

ATTENTION REQUESTED” violated § 1692e(10).

      WHEREFORE, Plaintiffs COSS and OCAMPO respectfully request that this

Honorable Court enter judgment in their favor as follows:

             a. Declaring that the practices complained of herein are unlawful;

             b. Awarding Plaintiffs statutory damages of $1,000.00 as provided under
                15 U.S.C. §1692k(a)(2)(A);

             c. Awarding class members statutory damages as provided under 15
                U.S.C. §1692k(a)(2)(B);

             d. Awarding Plaintiffs actual damages as provided by 15 U.S.C.
                §1692k(a)(1));

             e. Awarding Plaintiffs costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k(a)(3);

             f. Enjoining Defendant from further contacting Plaintiff; and

             g. Awarding any other relief as this Honorable Court deems just and
                appropriate.


                 Count IV – Violations of Section 1692f(8) of the FDCPA

      119.   Plaintiffs ADRIAN COSS and MARIBEL OCAMPO, individually and on

behalf of a class of similarly situated individuals, repeat and re-allege paragraphs 1

through 99 as though fully set forth herein:

      120.   Defendant violated § 1692f(8) when it attempted to collect the Subject

Debts when it mailed collection letters to Plaintiffs where the envelopes were marked

with the words “IMPORTANT DOCUMENT ENCLOSED, ATTENTION REQUESTED”.

   WHEREFORE, Plaintiffs COSS and OCAMPO respectfully request that this

Honorable Court enter judgment in their favor as follows:

             a. Declaring that the practices complained of herein are unlawful;

             b. Awarding Plaintiffs statutory damages of $1,000.00 as provided under
                15 U.S.C. §1692k(a)(2)(A);

                                          28
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 29 of 31 PageID #:59




             c. Awarding class members statutory damages as provided under 15
                U.S.C. §1692k(a)(2)(B);

             d. Awarding Plaintiffs actual damages as provided by 15 U.S.C.
                §1692k(a)(1));

             e. Awarding Plaintiffs costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k(a)(3);

             f. Enjoining Defendant from further contacting Plaintiff; and

             g. Awarding any other relief as this Honorable Court deems just and
                appropriate.

                  Count V – Violations of Section 1692f(8) of the FDCPA

      121.   Plaintiffs ADRIAN COSS and MARIBEL OCAMPO, individually and on

behalf of a class of similarly situated individuals, repeat and re-allege paragraphs 1

through 99 as though fully set forth herein:

      122.   Defendant violated § 1692f(8) when it attempted to collect the Subject

Debts when it mailed collection letters to Plaintiffs where the envelopes were marked

with the words “TIME SENSITIVE DOCUMENT”.

   WHEREFORE, Plaintiffs COSS and OCAMPO respectfully request that this

Honorable Court enter judgment in their favor as follows:

             a. Declaring that the practices complained of herein are unlawful;

             b. Awarding Plaintiffs statutory damages of $1,000.00 as provided under
                15 U.S.C. §1692k(a)(2)(A);

             c. Awarding class members statutory damages as provided under 15
                U.S.C. §1692k(a)(2)(B);

             d. Awarding Plaintiffs actual damages as provided by 15 U.S.C.
                §1692k(a)(1));

             e. Awarding Plaintiffs costs and reasonable attorney fees as provided
                under 15 U.S.C. §1692k(a)(3);

             f. Enjoining Defendant from further contacting Plaintiff; and



                                          29
    Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 30 of 31 PageID #:60



              g. Awarding any other relief as this Honorable Court deems just and
                 appropriate.

                Count VI – Violations of Section 1692c(a)(2) of the FDCPA

       123.   Plaintiff ADRIAN COSS, individually, repeats and alleges paragraphs 1

through 99 as though fully set forth herein:

       124.   As a result of receiving the above unlawful communications from

Defendant, Plaintiff retained the undersigned counsel to bring legal action against

Defendant.

       125.   The undersigned wrote to Defendant and informed Defendant that the

undersigned was retained to represent Plaintiff and to cease all communication with

Plaintiff.

       126.   Despite instructing Defendant in this manner, Defendant sent collection

letters to Plaintiff after Defendant was put on notice that the undersigned represented

Plaintiff.

       127.   As a result of the above conduct, Plaintiff agreed to pay counsel to protect

him against any further communications.

       128.   Defendant’s conduct violated Section 1692c(a)(2) which provides that “a

debt collector may not communicate with a consumer in connection with the collection

of any debt — if the debt collector knows the consumer is represented by an attorney

with respect to such debt”.

   WHEREFORE, Plaintiff ADRIAN COSS respectfully requests that this Honorable

Court enter judgment in his favor as follows:

              a. Declaring that the practices complained of herein are unlawful;

              b. Awarding Plaintiff statutory damages of $1,000.00 as provided under
                 15 U.S.C. §1692k(a)(2)(A);

              c. Awarding Plaintiff actual damages as provided by 15 U.S.C.
                 §1692k(a)(1));

                                           30
   Case: 1:21-cv-00764 Document #: 3 Filed: 02/11/21 Page 31 of 31 PageID #:61




            d. Awarding Plaintiff costs and reasonable attorney fees as provided under
               15 U.S.C. §1692k(a)(3);

            e. Enjoining Defendant from further contacting Plaintiff; and

            f. Awarding any other relief as this Honorable Court deems just and
               appropriate.



      Plaintiffs demands a jury trial.

Dated: February 11, 2021                            Respectfully submitted,

                                                    /s/ James C. Vlahakis
                                                    James C. Vlahakis, Esq.
                                                    Sulaiman Law Group, Ltd.
                                                    2500 S. Highland Ave.,
                                                    Suite 200
                                                    Lombard, IL 60148
                                                    Phone: (630) 575-8181
                                                    jvlahakis@sulaimanlaw.com

                                                    Attorney for Plaintiffs and the
                                                    proposed class members




                                         31
